Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "31" in [0020].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lowell et al. (2017/0184804).
 	Lowell et al. discloses a downhole cable comprising a central core, the central core comprising a metal tube (120) having a plurality of optical fibers (105/110) therein; and an aluminum tube (125) surrounding the central core (re claim 1).  Lowell et al. also discloses that the cable has a maximum outer width (diameter) of less than or equal to 12 mm ([0047]) (re claims 2 & 12); the cable has a circular cross-sectional profile (re claims 3 & 13); and the aluminum tube (125) directly contacts the central core (re claims 5 & 12).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 4, 7, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Dowd et al. (7024081).
 	Lowell et al. discloses the invention substantially as claimed except for the cable having a square cross-sectional profile (re claims 4 & 14).  Dowd et al. discloses a cable (366) having a square cross-sectional profile.  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of Lowell et al. to have a square cross-sectional profile as taught by Dowd et al.
 	Re claims 7, 8, and 16, Lowell et al. discloses the cable further comprising an encapsulation layer (130) surrounding the aluminum tube (125), the encapsulation layer formed from a plastic ([0045]) which comprises a polypropylene.  Lowell et al. does not disclose the encapsulation layer comprising an outermost surface of the cable.  Dowd et al. discloses a cable comprising an encapsulation layer (122) which is formed from a plastic and comprises an outermost surface of the cable.  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of Lowell et al. such that the encapsulation layer (130) comprises an outermost surface of the cable as taught by Dowd et al.  It has been held that omission of an element and its function in the combination where the remaining elements perform In re Karlson, 136 USPQ 184.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Wysocki et al. (2015/0129751).
 	Lowell et al. discloses the invention substantially as claimed except for the aluminum tube (125) comprising an outermost exterior surface of the cable.  Wysocki et al. discloses a cable comprising an aluminum tube (2, [0012]) which comprises an outermost exterior surface of the cable.  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of Lowell et al. such that the aluminum tube (125) comprises an outermost exterior surface of the cable as taught by Wysocki et al.  It has been held that omission of an element and its function in the combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Claims 1, 9-11, 17, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Miller et al. (3602633).
  	Lowell et al. discloses a downhole cable comprising a central core, the central core comprising a plurality of optical fibers (105/110); a first aluminum 
 	Lowell et al. does not disclose the central core comprising a metal tube (re claims 1, 12, 17), and the cable further comprising a metal pipe disposed between the two aluminum tubes (re claims 9-11, 17 & 23).  Miller et al. (Fig. 4) discloses a cable comprising a central core (1/3) surrounded by a metal tube (21, col. 3, lines 72-74), wherein the cable further comprises a metal pipe (19), which comprises steel (re claims 10 & 22), disposed between two aluminum tubes (13 & 23).  It would have been obvious to one skilled in the art to surround the central core of Lowell et al. with a metal tube taught by Miller et al. and to dispose a metal pipe as taught by Miller et al. between the two aluminum tubes of Lowell et al. to further protect the central core.  It would also have been obvious to one skilled in the art to use stainless steel for the steel pipe in the modified cable of Lowell et al. since stainless steel is a known tubing material used in downhole cables (see Lowell, [0007]-[0009]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Miller et al. as applied to claim 17 above, and further in view of Pearce (2013/0336612).
Lowell et al. and Miller et al. disclose the invention substantially as claimed except for the cable having a square cross-sectional profile.  Pearce discloses a cable having a square cross-sectional profile (Fig. 3B).  It would have been obvious to one skilled in the art to modify the cable of Lowell et al. to have a square cross-sectional profile (i.e., providing a housing having a square cross-sectional profile over the cable) as taught by Pearce to meet the specific use of the resulting cable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Miller et al. as applied to claim 17 above, and further in view of Wysocki et al.
 	Lowell et al., as modified, discloses the invention substantially as claimed except for the aluminum tube (125) comprising an outermost exterior surface of the cable.  Wysocki et al. discloses a cable comprising an aluminum tube (2, [0012]) which comprises an outermost exterior surface of the cable.  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of Lowell et al. such that the aluminum tube (125) comprises an outermost exterior surface of the cable as taught by Wysocki et al.  It has been held that omission of an element and its function in the combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Miller et al. as applied to claim 17 above, and further in view of Dowd et al.
 	Dowd et al. discloses a cable comprising an encapsulation layer (122) which is formed from a plastic and comprises an outermost surface of the cable.  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of Lowell et al. such that the encapsulation layer (130) comprises an outermost surface of the cable as taught by Dowd et al.  It has been held that omission of an element and its function in the combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

					Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHAU N NGUYEN/Primary Examiner, Art Unit 2847